Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed August 22, 2022 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that the cited reference does not teach “individually scaling each of the one or more dimensions of each section of a subset of the plurality of sections such that, in combination, the plurality of sections have a dimensional size that is in accordance with the associated extrusion dimensions of the extrusion; and re-combining the plurality of sections of the pre-defined graphical model to reform a graphical model of the feature having dimensions in accordance with the associated extrusion dimensions of the extrusion” which is not persuasive.  For example, Blender’s extrusion represents “a window in the wall of the interior space” (Blender-part 1, 17:25) wherein the feature associated with the window comprises a window frame; Blender’s window frame is “divided into a plurality of sections” (main frame, window-sill) in which the main frame and the window-sill are “individually scaled” (Blender, the main frame can be scaled on thickness and extension, and the window-sill can be scaled on the thickness, the back, and the front); such that, in combination, the main frame and window-sill have “a dimensional size that is in accordance with the associated extrusion dimensions of the extrusion; and re-combining the plurality of sections of the pre-defined graphical model to reform a graphical model of the feature having dimensions in accordance with the associated extrusion dimensions of the extrusion”  (Blender, 17:25 – all dimensions of the main frame and the window-sill can be adjusted; see also, 40:40-41:10 – move the window-sill up by hand).  Similarly, Blender’s extrusion represents “a door in the wall of the interior space” wherein the feature associated with the door DoorFrame comprises the Frame thickness and the Frame size (Blender-part 1; 20:34) can be individually scaled.  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BLENDER GURU (Blender Tutorial: Architectural Interior: Parts 1 and 2) in view of PHIL ADAMS (Adding a new mesh in Blender).

As per claim 1, Blender teaches the claimed “method for generating a virtual representation of an interior space,” comprising: “obtaining a polygon mesh representing the three-dimensional shape of the interior space, wherein a wall of the interior space comprises an extrusion, the extrusion defining a feature of the wall, wherein the feature is an element of the interior space” (Blender, part 1, 12:54 — the menu for mesh models; part 1, 16:25 — 25:30 — designed room represented by a mesh model; part 2, 36:47 the mesh model of the light shades and mirror used for tessellation); “obtaining a pre-defined graphical model of a feature associated with the extrusion, the pre-defined graphical model having associated extrusion dimensions, wherein the graphical model represents an optional or required feature associated with the extrusion” (Blender, part 1, 16:30-18:27, window design with all options including scale, rotation, ...); “dividing the pre-defined graphical model of the feature into a plurality of sections based on a set of rules defined, at least in part, on a type of the feature” (Blender, part 1, 17:23-17:28, different components of a window can be modified); “individually scaling each of the one or more dimensions of each section of a subset of the plurality of sections such that, in combination, the plurality of sections have a dimensional size that is in accordance with the associated extrusion dimensions of the extrusion” (Blender, part 1, 16:30-18:08, 39:30-41:00; part 2, 34:38-40:18); and “re-combining the plurality of sections of the pre-defined graphical model to reform a graphical model of the feature having dimensions in accordance with the associated extrusion dimensions of the extrusion” (Blender, part 1, 16:37-25:50; part 2, 40:20- 41:16) (Similarly, Blender’s extrusion represents “a door in the wall of the interior space” wherein the feature associated with the door DoorFrame comprises the Frame thickness and the Frame size (Blender-part 1; 20:34) in which each can be individually scaled). It is noted that Blender (parts 1 and 2) does not explicitly teach “a mesh model’ for interior objects as claimed. However, Blender’s tessellation using mesh model (Blender, part 1, 36:47 the mesh model of the light shades and mirror used for tessellation) suggests that the object can be represented in the well-known mesh model as claimed (see Phil Adams, 0:36-1:12 — the selection of mesh objects). Thus, it would have been obvious, in view of Phil Adams, to configure Blender’s method as claimed by representing the interior object in form of mesh model. The motivation is to represent a complex 3D object in form of simple polygons with high quality.

Claim 2 adds into claim 1 “wherein the dimensions of the sections not included in the subset of the plurality of sections are not scaled” (Blender Guru, part 1, 16:30-18:27 — some features of the window are not scaled; see also 21:00 - 26:00, 37:40 - 40:46).

Claim 3 adds into claim 1 “wherein the extrusion represents at least one of: a door in the wall of the interior space, and wherein the feature associated with the door comprises a door panel; a window in the wall of the interior space, and wherein the feature associated with the window comprises a curtain or blind; or a window in the wall of the interior space, and wherein the feature associated with the window comprises a window frame ” (Blender Guru, part 1, 13:35- 19:56).

Claim 4 adds into claim 1 “re-calculating a UV map for the-graphical model of the feature ” (Blender Guru, part 2, 19:02 — 19:45 - a UV map for texture mapping).

Claim 5 adds into claim 1 “generating a virtual representation of the interior space that includes the feature, wherein generating the virtual representation of the space comprises rendering the polygon mesh representing the three-dimensional shape of the interior space and rendering the graphical model of the feature” (Blender Guru, part 1, 21:00 - 26:00, 37:40 - 40:46 - e.g., the cabinet design).

Claim 6 adds into claim 1 “wherein the polygon mesh representing the three- dimensional shape of the interior space represents at least one of: all of the walls of the interior space; or a subset of the walls of the interior space” (Blender Guru, part 1, 13:35- 19:56).

Claim 7 adds into claim 1 “wherein the polygon mesh representing the three- dimensional shape of the interior space is a previously generated polygon mesh, and wherein obtaining the polygon mesh comprises retrieving the previously generated polygon mesh from memory or from a server via a network” (Blender Guru, part 1, 22:06 — 36:50; Phil Adam, 0:36-1:12 — the selection of mesh objects).

Claim 8 adds into claim 1 “wherein obtaining the pre-defined graphical model of the feature associated with the extrusion comprises: receiving, via a user interface of a computing device, a user selection of the feature from amongst a plurality of options; and retrieving the selected feature from memory of the computing device or from a server via a network” (Blender Guru, part 1, 2:18-4:00, 12:01 — 4150).

Claim 9 adds into claim 1 “wherein dividing the pre-defined graphical model of the feature into a plurality of sections comprises at least one of: dividing the model into a plurality of vertical columns of sections; dividing the model into a plurality of horizontal rows of sections; dividing the model into four corner sections and one or more edge sections between two corner sections; or dividing the model into at least four sections” (Blender Guru, part 1, 32:00-39:18).

Claim 10 adds into claim 1 “wherein the feature associated the extrusion comprises a door panel, and wherein dividing the pre-defined graphical model of the door into a plurality of sections comprises dividing the door into a central section of the door panel and one or more edge sections surrounding the central section” which is obvious in Blender’s design of window or door (Blender Guru, part 1, 14:30 - 21:29).

Claim 11 adds into claim 10 “wherein the subset of the plurality of sections that are scaled does not include the central section” which is obvious in Blender’s design of window or door (Blender Guru, part 1, 14:30 - 21:29 — the door design involves scale operations on some, but not all, sections of the door model).

Claim 12 adds into claim 1 “wherein dividing the pre-defined graphical model of the feature into a plurality of sections comprises dividing the model into three vertical columns of sections, each vertical column comprising two rows of sections to give six overall sections” which is obvious depending on a certain type of designed object in the designed room. It would have been obvious to configure Blender Guru’s system as claimed by dividing the pre-defined graphical model of the feature (Blender’s cabinet, 30:08-32:02) into a plurality of sections comprises dividing the model into three vertical columns of sections, each vertical column comprising two rows of sections to give six overall sections (e.g., the designed cabinet can have three (3) sections, each section has two (2) levels. The purpose is to design a room specified by a predetermined shapes/dimensions.

Claim 13 adds into claim 12 “wherein the subset of the plurality of sections that are scaled does not include any sections in the top row of sections” (Blender Guru, part 1, 14:20 — 44:40).

Claim 14 adds into claim 1 “wherein dividing the pre-defined graphical model of the feature into a plurality of sections comprises dividing the model into three vertical columns of sections, each vertical column comprising three rows of sections to give nine overall sections” which is obvious depending on certain object in the designed room. It would have been obvious to configure Blender Guru’s system as claimed by dividing the pre-defined graphical model of the feature (Blender’s cabinet, 30:08-32:02) into a plurality of sections comprises dividing the model into three vertical columns of sections, each vertical column comprising three (3) rows of sections to give nine overall sections (e.g., the designed cabinet can have three (3) sections, each section has three (3) levels). The purpose is to design a room specified by a predetermined shapes/dimensions.to give nine overall sections.

Claim 15 adds into claim 14 “the subset of the plurality of sections that are scaled does not include any sections in the top row of sections and/or the bottom row of sections” which is obvious in view of Blender’s designed cabinet without scaling top or bottom rows (Blender Guru, part 1, 14:20 — 44:40).

Claim 16 adds into claim 12 “wherein the feature associated the extrusion comprises a curtain or blind” which is obvious by adding additional objects on the existing object (Blender Guru, part 1, 38:09-42;52; part 2, 34:00-57:56).

Claim 17 adds into claim 1 “wherein the subset of the plurality of sections that are scaled does not include any corner sections” (Blender Guru, part 1, 14:20 — 44:40).

Claim 18 adds into claim 9 “wherein the subset of the plurality of sections only comprises edge sections” (Blender Guru, part 1, 14:20 — 44:40).

Claims 19 and 20 claim a non-transitory computer-readable medium storing instructions and a system based on the method of claim 1; therefore, they are rejected under a similar rationale.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616